Cook, J.,
dissenting.
{¶ 31} I cannot join the majority’s departure from the test this court set forth in Fyffe v. Jeno’s, Inc. (1991), 59 Ohio St.3d 115, 570 N.E.2d 1108. Fyffe refined this court’s determination that an Ohio employee could recover damages from his or her employer where the employer could be said to have intended to injure the employee. Today’s majority essentially obviates the third prong of Fyffe. It does so by concluding that reasonable minds could find the required performance of a dangerous task in an employer’s general mandate that an employee seek other work.
{¶ 32} Here, the plaintiff produced no evidence in her case-in-chief that the employer assigned Gibson to perform a particular task. Without evidence of that, there could be no proof that the employer knew that Gibson was substantially certain to be harmed in “performing] the dangerous task,” as the third prong *180of Fyffe prescribes. Thus, the trial court properly directed the verdict at the close of the plaintiffs case. I would, accordingly, affirm the judgment of the court of appeals upholding the directed verdict.
Murray & Murray Co., L.P.A., W. Patrick Murray, William H. Bartle and Steven C. Bechtel, for appellant.
Cook, Troth & Burkard, Ltd., Glenn H. Troth and Norman E. Cook, for appellee.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.